OFFICIAL

Prova POWER ila 4 USE _AUPC

Renewables

Jbel-Sendoug Khalladi
Wind Farm and 225kV Power Line Project
Tangier, Morocco

Environmental and Social Action Plan

August 2015

ESAP August 2015
[own POWER Official Use
4 UPC
jg pwery\ AUPC oo

Environmental and Social Action Plan
Khalladi Wind Farm Project

Note: The personnel hired (or to be hired) by UPC renewables mentioned in the ESAP includes hired personnel (or to be hired) by
ACWA Power Morocco.

Environmental and Social Monitoring Report Environmen | EBRD PR1 UPC Constructi | Reports
Submit to the EBRD a progress report: tal and renewables on: every submitted
¢ Implementation status of the ESAP social Loan six months | and

¢ Environmental and social performance monitoring | Agreement | The format of approved
report in relation project activities/status requirement | the annual Operation: | by the
report will be the end of | EBRD.
provided by the first
the EBRD. quarter of
each year
during the
credit
period.

Environmental and Social Management during
the construction phase assign within the UPC
renewables team the following three (3)
responsibilities (one to three personnel, and
providing the necessary resources), under the
direct authority of the Project Manager:

Implement | Moroccan Personnel
ation of legislation engaged by
regulatory UPC
requiremen | EBRD PR1 renewables
ts and ESAP (these three
responsibilities

Upon entry | The three
into force | leaders
of the are

ESAP and_ | recruited
for the and
duration of | retained in

ESAP August 2015 2

[own POWER Official Use
Ly pwery\

UPC

J9 Renewables
¢ "Environment' responsibility in charge of can not be the office until
compliance with environmental legislation outsourced) constructio | the end of
Moroccan (including environmental and resources | n period. the
recommendations of the EIA and must be constructi
specifications) and the implementation of allocated on phase
the ESAP (EP1, EP3 and EPé)
¢ "Social" responsibility in charge of
compliance with legislation Moroccan
labor, social recommendations of the EIA
and specifications, and implementation of
the ESAP (EP2, EP5, EP10 and EP8)
¢ "Health and Safety" responsibility in charge
of compliance with health and safety
legislation Moroccan (including the
recommendations of the EIA and
specifications) and the implementation of
the ESAP (EP4
Prepare an Environmental and Social Moroccan UPC By the end | The
Management and Monitoring Plan that is legislation renewables of the ESMMP is
based on the Framework ESMMP with the consultatio | prepared
EBRD EP1 support of a n period by UPC
Specialist for the Renewabl
Consultant additional | es and
ESIA approved
document | by EBRD
s
Implementation of the Environmental and Moroccan Organized by | After 1.3.a | The
Social Management and Monitoring Plan legislation the and as ESMMP is
(ESMMP English) by the Environmental, Social coordinator(s), | soon as implement
and Health and Safety Coordinator(s) during EBRD PRI with support the ed
the construction phase, including notification from external | coordinato
to the EPC contractors of their obligations in service ts are hired
ESAP August 2015 3

[own POWER Official Use
jglo ial UPC

Renewables

relation to the ESMMP. providers and during
when needed | the
constructio

n phase
Environmental and Social Management during | Implement | Moroccan personnel 6 months Coordinat
the operation phase designate within the ation of legislation engaged by before the | or(s)
team UPC renewables the coordinator(s) regulatory UPC end of the | appointed
“Environmental, Social, Health and Safety" in requiremen | EBRD PR1 renewables constructio | and held
charge of compliance with Moroccan ts and ESAP (these three n phase in position
legislation (including environmental responsibilities throughou
recommendations of the EIA and can not be t the
specifications) and the implementation of the outsourced) operating
ESAP for the operation phase. phase
Update of the Environmental and Social Moroccan Organized by | ESMMP. ESMMP.
Management and Monitoring Plan for the legislation the updated updated
operation and implementation phase. coordinator(s) | before the | and
EBRD PRI “Environmenta | start of the | submitted
|, Social, operationa | for no
Health and | phase objection
Safety", with to the
support from ESMMP EBRD
external implement
service ed during | The
providers the ESMMP is
when needed | operationa | then
| phase implement
ed
Implementation of an Environmental and Quality EBRD PRI UPC Prepared Integrated
Social Management System (ESMS) Integrating | Assurance renewables system: prepared
ISO 9001, ISO 14001 and OHSAS 18001 and with the during the | and
covering all project activities for the Continuous possible first year of | certified.
operational phase Improveme assistance of operation

ESAP August 2015 4

[own POWER Official Use
Iss
joy pwery\ Ee os
nt a specialized Certificatio | Certificati
firm to n:in the on
prepare the second renewed
ESMS. year of regularly
Certification operation
audits by a
certified firm.
Quality, and Performance control of Quality Moroccan Request by Upon entry | Request
environmental, social and health / safety of assurance legislation UPC into force | systematic
the work or service providers: renewables of the ally made
During the construction and operational EBRD PRI ESAP and_ | to the
phases, for contracts for services or work more Action to be for the service
than one million Euros, the providers are implemented | duration of | provider.
required to: by the the
- Appoint a HSE (Health Safety Environment provider. funding HSE
Health) agreemen | Manager
- Include in their offers HSE risk management t appointed
specific plan that comply with Moroccan HSE Plan
legislation and the E&S EBRD policy: (i) review prepared
of the risks and HSE organization, (ii) personal by the
protective equipment, (iii) management of provider
solid and liquid waste, (iv) public protection and
and safety of neighboring communities to implement
construction, (v) road traffic management ed after
and (vi) other specific measures that UPC approval
renewables would like to see clarified. by UPC
renewabl
e.
External audit in case of complaint or Moroccan UPC On request | Audit
significant non-compliance legislation renewables of the conducte
On request of the EBRD, hire an independent EBRD, in d
consultant (chosen by agreement between EBRD PRI case of

ESAP August 2015

[own POWER Official Use
Ly abel A

UPC

Renewables

UPC renewables and EBRD) for an E & S audit
and recommendations for dealing with
complaints or non-compliances.

Complaint management: Prepare and
implement a complaints handling mechanism
available to UPC renewables employees and
employees of the EPC contractors and their
subcontractors
Human Resources Policy
Prepare and make available permanently to
all employees a Human Resources policy, in
line with the H&S policy of the EBRD and
including:
* equitable treatment, non-discrimination
and equal opportunities for all workers;
«the right to membership in trade unions;
¢ No child and forced labour.

Conflict
prevention

Transparen
cy and
Human
Resources
Complianc
e
Managem
ent

EBRD PR2

Moroccan
legislation

EBRD PR2

UPC
renewables.

UPC
renewables.

com
or

non-
com
e

start
work

From
first y'
after

significant

(Max 2
audits per
year)

Before the

entry into Resources
force of Policy"
the ESAP. prepared

plaint

plianc

Mechanis
of m
implement
ed and
effective

the policy
ear paper
the "Human

and freely
accessible

Human Resources of the EPC contractor:
Require the EPC contractors working in
Morocco:

* to manage human resources in
accordance with the Moroccan legislation
and with the EP2 of the H & S policy of the
EBRD

Preventing
internal risks
related to
the
presence
of a large
number of

Moroccan
legislation

EBRD PR2

Requirement
made by UPC
renewables.

Action to be
implemented
by the EPC

cont

must

Each EPC |} Requirem

managem | transmitte
ent plan d to each

submitted | contractor
to UPC

ractor | ent

be EPC

ESAP August 2015
[own POWER Official Use
Ly abel A

UPC

J9 Renewables~
* To prepare a human resource workers contractors. renewable | Human
management plan for the construction s before Resources
phase including: work Managem
o The conditions of employment of local begins ent Plan
residents, for each
o Working conditions, EPC
o The conditions of accommodation and contractor
catering. approved
by UPC
renewabl
es social
responsibili
ty
coordinat
or.
Personal safety and security: Anticipatio | EBRD PR2 EPC Risk Risk and
Prior to the engagement (direct or via a nand contractor for | assessment | Managem
service provider) of security staff, conduct a prevention the and ent Plan
study of the risks (health, safety, working of risks that construction managem | prepared
conditions) and on this basis prepare a security phase. ent plan and
management plan to apply to this activity. personnel prepared | implement
will be UPC before the | ed
exposed. renewables start of the | (directly or
for the constructio | via a
operational n phase service
phase provider)
Updated
plan for
the
operationa
| phase

ESAP August 2015

[own POWER Official Use
Ly abel A

UPC

J9 Renewables

3.1 Water supply: Preventing | Moroccan Notification of | Before the | Obligation
Include in the contract documents the the risks of legislation the EPC start of /
obligation of the EPC contractors to supply conflicting contractors by | work restriction
their construction and site installations with use of EBRD PR3 UPC constructio | included
water purchased from an authorized source water renewables n in the
(prohibition to pump from underground or resources contract
surface sources) document

s of the
EPC
contractor
Ss.

3.2 Prevention and control of pollution during the | Prevention | Moroccan Requirement Prior to the | Plan
construction phase: Require the preparation and legislation by UPC start of prepared,
and the implementation (after approval by Control of renewables work approved
UPC renewables) of the following: Pollution EBRD PR3 and
* waste management plan (all of waste: Action to be implement

solid or liquid, domestic or construction implemented ed
waste, etc ..) by the EPC
* soil conservation plan: land management, contractors.
erosion control, revegetation of temporary
sites, access roads and circulation, and
borrow or disposal areas.
* The uncontrolled disposal of spoils along
the roads/tracks is prohibited.
Prohibition of use of pesticides Prevention | EBRD PR3 Requirement From the Prohibition
The nature of the project does not justify the and by UPC start of formulate
use of pesticides (insecticides and herbicides) | Control of Internationa | renewables work and d and
during the construction or operation phase. Pollution | best for the applied
Their use is prohibited. practices Action to be duration of
implemented | the
by the EPC financial
contractors for | agreemen
ESAP August 2015 8

[own POWER Official Use
Ly abel A

UPC

J9 Renewables
the t
construction
phase and
UPC
renewables
for the
operational
phase
3.4 Flicker effect Prevention | EBRD PR3 UPC During the | Recomme
Implementation of the recommendation of of Flicker renewables operationa | ndations
the Flicker impact study effect Internationa | phase implement
| best ed
practices

4 Fire prevention and emergency plan The risk of EBRD PR4 Requirement Before the | Plan
Prepare a plan for the prevention of fire fire in the by UPC start of prepared
hazards and the management of emergency | hills renewables work and
situations. The plan must include the safety of | adjacent to approved
workers and the public; and will be presented | the Project Action to be by UPC
to civil security authorities. is a major implemented renewabl

risk to the by each EPC es, subject

safety of contractor. to civil

personnel protection
authorities
and
implement
ed.

4.2 HSE Plan for major works: Risk EBRD PR4 Requirement HSE Plan HSE Plan
The measure in 1.7 of the ESAP (Quality, and prevention by UPC each EPC | prepared
Performance control of environmental, social | for renewables contractor | by each
and health / safety of the work or service personnel to prepare | EPC
providers) applies to the EPC contractors and_| exposed to Action to be before contractor

ESAP August 2015 9

[own POWER Official Use
jglo ial UPC |.
Renewables
their subcontractors. work implemented | work and
activities by the EPC implement
contractors. ed after
approval
by
renewabl
es UPC.
Restoring Livelihoods: Risk EBRD PRS UPC Plan Prepared
Preparation and implementation of a plan to | prevention, renewables prepared | and
restore livelinoods, based on the Framework livelihood Internationa and implement
LALRPs and Social Impact Assessment, with losses. | best approved _ | ed Plan
particular attention to gender aspects. practices by the
EBRD
before the
start of
works that
may affect
livelihoods.
Implement
ation
immediate
ly after
approval
6.1 Biodiversity Protection Plan Prevention | Moroccan UPC As soon as | Plan
Implementation of biodiversity protection plan | of damage | legislation renewables Environme_ | implement
to nt ed
biodiversity | EBRD PR5 Manager is
Site engaged
and during
ESAP August 2015 10

Official Use

AUPC
Renewables”

Unforeseen encounters:

Develop chance find procedure. Train/advise
workers of the types of cultural heritage that
could be discovered and what to do in case
of unexpected discovery.

Stakeholders Engagement Plan (SEP):

Implement SEP prepared for the Project. The
implementation of the SEP should ensure
access to information of all parties involved in
he project, including the vulnerable groups
illiterate women heads of household, etc.).
The plan will be reviewed and adapted when
he UPC renewables Social Manger deems it is
necessary and at least at the start of the
operational phase.

Implement the Stakeholder Engagement Plan
SEP), including the grievance mechanism for
external stakeholders, and a second round of
public consultations which will specifically

arget women.

Protection
of cultural
heritage

Public
information,
complaint
managem
ent

Moroccan
legislation

EBRD PR8

EBRD PR1O

UPC

renewables.

UPC

renewables.

the entire
funding
period

Before the | Procedure

start of the | prepared

constructio | before

n. work.
Inform

workers.

As soonas | The

Social stakehold
Manager is | er
engaged participati
and during | on plan is
the entire | implement
funding ed by UPC
period. renewabl
The public | es and
consultatio | updated
n following | in due

the course.

disclosure
of
environme
ntal and
social
document
s should be
undertake

ESAP August 2015
Official Use

UPC

J9 Renewables
n before
the work
begins.

10.2 | Public information on environmental and Demonstrati | EBRD PR10 UPC From the Existing
social performance of the project on of the renewables. first year web page
Publish on line and up date at least annually, | environment after the and
acomprehensive set of information selected | ©! & social entry into | updated
by UPC and demonstrating good Performance force of annually.
environmental and social performance of the Project the ESAP.

Project.

ESAP August 2015

